Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "modifier" in claim 1 is a relative term which renders the claim indefinite.  The term "modifier" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to what extent and based on what standard(s) the flavor is modified.
Claim 11 recites the limitation "the non-animal protein" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “lipids” as one of terpenes.  Claim 14 is an Improper Markush 

group. The members of the Markush group do not share a single structural similarity. Lipids and terpenes are not structurally related. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,039,543, hereinafter R1) in view of Milne et al. (US 2009/0291188, hereinafter R2) and Twombly et al. (US 2012/0207904, hereinafter R3)
Claim 1 recites a flavoring composition comprising a yeast extract, a fatty acid, peptide material  having a molecular weight in the range 300-10000 Da and at least two free amino acids of which one is a sulfur containing amino acid. Claims 9 and 10 are meat analogues comprising the flavoring composition of claim 1. 
Claims 1, 2, 3, 4, 5, 6, 7, 8, - R1 discloses a flavoring composition comprising hydrolyzed plant protein , a fatty acid (linoleic acid), two free amino acids of which one is a sulfur amino acid (glutamic acid and cysteine), a sugar (dextrose), an emulsifier (lecithin), a lipid (fish oil) and water (Example 5). The plant protein hydrolysate used will obviously comprise peptides in the range as presently claimed. 
R1 also teaches of using 5’-ribonucleotides (Example 5). Yeast extracts comprising 5’-ribonucleotides are known in the art. Therefore, the 5’-ribonucleotides would have been provided by a yeast extract comprising such compounds. 
R1 is generally silent to the use of the flavoring composition comprising yeast extract or the incorporation of the flavoring composition in meat analogues.
R2 discloses meat analogues comprising texturized protein components, oils, fats, flavors, colors, acids, etc. (Abstract)
Claims 9, 10, 11, 12, 16, 17, 18 - R2 discloses a composition for producing a textured wheat-based vegetable protein using extrusion technology. The meat analogue composition comprises wheat protein, soy flour, hydrolyzed vegetable protein,  flavoring, lactic acid, cysteine, caramel color etc. (Example 1, Table 1)
Claims 19, 20 - R2 discloses a method for extruding the composition for produced a textured product. [0047]
R2 is also silent to the use of yeast extract.
Claims 1, 2, 9, 10 - R3 discloses texturized protein products may comprise a variety of flavorings including yeast extract and 5’-ribonucleic acids. [108]
In summary R1 discloses a flavoring composition basically comprising the components of claim 1. R1 flavoring composition includes 5’-ribonucleotide. As known in the art, this compound may be supplied by yeast extract. However, R3 clearly discloses that texturized protein products (meat analogues) may comprise yeast extract or 5’-ribonucleic acids as flavoring agents. R2 clearly sets forth a process for producing a meat analogue comprising an added flavoring composition. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add a flavoring composition as disclosed by R1 to a meat analogue disclosed by R2. The flavoring composition could have included a yeast extract as motivated by R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,039,543, hereinafter R1), Milne et al. (US 2009/0291188, hereinafter R2) and Twombly et al. (US 2012/0207904, hereinafter R3), further in view of Chakraborty et al. (US 2017/0055548, hereinafter R4)
The disclosures of R1-R3 are incorporated by reference as outlined above.
R1-R3 are generally silent to the use of protein binder that may be a terpene, a carbonyl compound or one off-note blocking compound in meat analogues or protein products.
Claims 13, 14, 15 - R4 discloses a flavoring composition for a non-animal derived protein product. The flavoring composition comprises a protein binder including a mixture of at least one terpene, at least one carbonyl compound, one or more off-note blocking compounds and a flavorant. (Abstract).
R4 clearly teaches that the inventive flavoring composition improves the flavor of non-animal protein products. [0025]
Claims 13, 14, 15 - R4 discloses the terpenes that may be used in the flavoring composition. [0040]
Claims 13, 14, 15 - R4 discloses the carbonyl compounds including ketones and aldehydes. [0041]
Claims 13, 14, 15 - R4 discloses the off-note blocking compounds that may be used in the flavoring compositions. [0043-0052]
Therefore, it would have been obvious to incorporate the compounds discloses by R4 into a flavoring composition that is used for non-animal protein products. One would do so to improve the flavor of the non-animal protein products or to mask off-notes in such products. Absent any evidence to the contrary, there would have been a reasonable expectation of success in using terpenes, carbonyl compounds, or off-note blocking agents in a flavoring composition used for producing meat analogues containing non-animal protein products. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HAMID R BADR/Primary Examiner, Art Unit 1791